IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ALVOID HARTLEY,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5037

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 9, 2014.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Alvoid Hartley, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      We treat petitioner’s motion for extension of time as a petition alleging

ineffective assistance of appellate counsel for purposes of exercising our jurisdiction.

However, we find that petitioner has failed to establish good cause to extend the time

for filing such a petition. See Chance v. State, 65 So. 3d 1176 (Fla. 1st DCA 2011).

Accordingly, we deny relief and dismiss this proceeding.

VAN NORTWICK, ROWE, and MAKAR, JJ., CONCUR.